DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, received in the 03/01/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument is
the frequency sweeping in Russell is used to detect the RFID device having the resonant frequency within the frequency range between f1 and f2. Id. It is not used to transmit AC power at time intervals at each swept frequency. Therefore, the RFID device of Russell receives AC power only at the resonant frequency of the RFID device and does not receive it at frequencies other than the resonant frequency in the frequency range.  (Response, page 12, lines 12-17)
This is not persuasive because claim 1 requires "the first control circuitry is further configured to sweep a frequency of the AC power within a first frequency range at first time intervals during at least part of a period during which the AC power is transmitted"  (lines 18-20).  The requirement is of the control circuitry as actor, i.e., a power transmission device control circuitry to a sweep of frequency in a range during power transmittal.  There is no requirement as to a load, such as an RFID device, receiving power at all let alone at a particular frequency.  
Russell discloses "control circuitry 42 may sweep frequency from fl to f2 in an interval of 2 ms" to accomplish AC power transmission "power transmission from device 12 to a first device 10"  (¶ [0008], ¶ [0026] - ¶ [0027], ¶ [0025],  ¶ [0045] - ¶ [0048],  ¶ [0058]).  See below claims 1 and 6.

the cited art fails to disclose or even suggest that "the first circuitry is further configured to control a time delay amount between the first and second arms based on a target value of the time delay amount during at least part of a period during which the frequency of the AC power is swept," as recited in amended independent claim 1.  (Response, page 13, lines 3-7)
This is not persuasive because Taylor1 discloses "the wireless power supply 10 may be configured to use . . . phase of the switching circuit as the secondary control," "‘switching circuit phase’ refers to the timing of the switches in the switching circuit," "in this embodiment, a switching circuit phase adjustment is achieved by providing an offset between the timing of the switches," and "[b]y adjusting the phase (or offset) of the two half bridge circuits, the current can be adjusted. FIG. 5 represents the timing of the various switches when they are operated at a 135-degree offset"; i.e., a target value  (¶ [0039]).
In the Claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claim 1 recites the limitation "the first circuitry is further configured to control . . . " in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0082536 to Taylor et al. (Taylor1) in view of U.S. Patent Application Publication No. 2018/0219430 to Russell et al. (Russell). Russell
As to Claim 1:
Taylor1 discloses, in FIGs. 1-6:
a power transmission device (10), comprising: 
an inverter (20) including a first arm (60) and a second arm (62) that are connected in parallel (VCC-0 [ground];  ¶ [0039], ¶ [0030] - ¶ [0033], ¶ [0034] - ¶ [0039]), 
the first arm including series connection of first and second switching devices (64, 66), and 
the second arm including series connection of third and fourth switching devices (72, 74;  ¶ [0039]); 
first control circuitry (14) configured to control first to fourth switching signals (Q1A, Q1B, Q2A, Q2B;  ¶ [0039]) to be supplied to the first to fourth switching devices, to generate AC power from the inverter (¶ [0030] - ¶ [0031], ¶ [0037] - ¶ [0039]); and 
a power transmission resonator (16) configured to couple a magnetic field (electromagnetic field;  ¶ [0030] - ¶ [0031]) corresponding to the AC power to a coil (42) of a power receiver (12) to transmit the AC power (¶ [0026] - ¶ [0027]), 
the power transmission resonator including a first end and a second end (16, 30;  ¶ [0031]), 
the first end being electrically connected to a connection point between the first and second switching devices (drains of Q1A & Q1B;  ¶ [0039]), and 
the second end being electrically connected to a connection point between the third and fourth switching devices (drains of Q2A & Q2B;  ¶ [0039]), . . . 
the first [control] circuitry is further configured to control a time delay amount between the first and second arms based on a target value of the time delay amount during at least part of a period during which the frequency of the AC power is swept ("offset," "135-degree," "180-degree;"    ¶ [0037] - ¶ [0039]).  
However, Taylor1 is not used to disclose:
 . . . wherein 

the AC power being transmitted to the power receiver at frequencies swept in the first frequency range to be provided with a load device coupled with the power receiver, and . . . 
Russell discloses, in FIGs. 1, 3, & 6-11:
 . . . wherein 
the first control circuitry (disclosed above in Taylor1 as 14; and herein as 42) is further configured to sweep a frequency of the AC power (¶ [0026] - ¶ [0027]) within a first frequency range (¶ [0008], ¶ [0045]) at first time intervals ("control circuitry 42 may sweep frequency from fl to f2 in an interval of 2 ms;"  ¶ [0048]) during at least part of a period during which the AC power is transmitted (¶ [0045] - ¶ [0048]), 
the AC power being transmitted to the power receiver at frequencies swept in the first frequency range ("as frequency f is swept between fl and f2;"  ¶ [0047]) to be provided with a load device coupled with the power receiver (¶ [0025],  ¶ [0045] - ¶ [0048],  ¶ [0058]), and . . . 
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the system and method for improved control in wireless power supply systems, disclosed by Taylor1; by incorporating the wireless charging system, disclosed by Russell; in order to provide oscillator circuitry that sweeps signals applied to an output circuit between a first frequency and a second frequency to provide sensitive output measurements (Russell; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein 

the first control circuitry determines a target value of the time delay amount based on the estimated receiving voltage, and 
the first control circuitry performs control to keep the time delay amount at the target value.  
However, Taylor1 further discloses, in FIGs. 1-6:
wherein 
the first control circuitry estimates a received voltage of the power receiver based on at least one of a voltage and a current at a predetermined position in a power transmitter that includes the inverter and the power transmission resonator (¶ [0025] - ¶ [0028]), 
the first control circuitry determines a target value of the time delay amount based on the estimated receiving voltage (¶ [0025] - ¶ [0028]), and 
the first control circuitry performs control to keep the time delay amount at the target value (¶ [0025] - ¶ [0028]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein 
the first control circuitry receives information representing a received voltage of the power receiver through communication, 
the first control circuitry determines a target value of the time delay amount based on the information, and 
the first control circuitry controls to keep the time delay amount at the target value.  
Taylor1 further discloses, in FIGs. 1-6:
wherein 
the first control circuitry receives information representing a received voltage of the power receiver through communication (¶ [0025] - ¶ [0028]), 
the first control circuitry determines a target value of the time delay amount based on the information (¶ [0025] - ¶ [0028]), and 
the first control circuitry controls to keep the time delay amount at the target value (¶ [0051] - ¶ [0052]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising a first DC/DC converter configured to convert DC power and to supply the converted DC power to the inverter, 
wherein the first control circuitry controls an input/output voltage conversion ratio of the first DC/DC converter based on the time delay amount between the first and second arms.  
However, Taylor1 further discloses, in FIGs. 1-6:
further comprising a first DC/DC converter (26) configured to convert DC power and to supply the converted DC power to the inverter (¶ [0030] - ¶ [0033]), 
wherein the first control circuitry controls an input/output voltage conversion ratio of the first DC/DC converter based on the time delay amount between the first and second arms (¶ [0025] - ¶ [0028], ¶ [0051] - ¶ [0052]).  
As to Claim 6:
Taylor1 discloses, in FIGs. 1-6:
a power reception device, comprising: 

second control circuitry (48), 
wherein the power transmission device includes: 
an inverter (20) including a first arm (60) and a second arm (62) that are connected in parallel (VCC-0 [ground];  ¶ [0039], ¶ [0030] - ¶ [0033], ¶ [0034] - ¶ [0039]), 
the first arm including series connection of first and second switching devices (64, 66), and the second arm including series connection of third and fourth switching devices (72, 74;  ¶ [0039]), 
first control circuitry (14) configured to control first to fourth switching signals (Q1A, Q1B, Q2A, Q2B;  ¶ [0039]) to be supplied to the first to fourth switching devices, to generate the AC power from the inverter (¶ [0030] - ¶ [0031], ¶ [0037] - ¶ [0039]), and 
a power transmission resonator (16) configured to couple a magnetic field (electromagnetic field;  ¶ [0030] - ¶ [0031]) corresponding to the AC power to a coil (42) of the power reception device (12) to transmit the AC power (¶ [0026] - ¶ [0027]), 
the power transmission resonator including a first end and a second end (16, 30;  ¶ [0031]), 
the first end being electrically connected to a connection point between the first and second switching devices (drains of Q1A & Q1B;  ¶ [0039]), and 
the second end being electrically connected to a connection point between the third and fourth switching devices (drains of Q2A & Q2B;  ¶ [0039]), . . . 
 . . . the first control circuitry controls a time delay amount (¶ [0037] - ¶ [0039]) between the first and second arms based on a target value of the time delay amount during at least part of a period during which the frequency is swept ("offset," "135-degree," "180-degree;"    ¶ [0037] - ¶ [0039]), 
the power reception device includes 
a power reception resonator (42) receiving the AC power at frequencies swept in the first frequency range (disclosed below in Russell "as frequency f is swept between fl and f2") from the power transmission resonator (¶ [0026]), 

a second DC/DC converter (12, 44) converting the rectified DC power (¶ [0042]), 
the converted DC power to be provided with a load device (40) coupled with the power reception device (¶ [0042]), and 
the second control circuitry keeps an input/output voltage conversion ratio (¶ [0042]) of the second DC/DC converter at a value depending on the time delay amount between the first and second arms during the at least part of the period which the frequency is swept (¶ [0026] - ¶ [0028], ¶ [0042], ¶ [0051] - ¶ [0052], ¶ [0055];  where the second DC/DC converter ¶ [0042] is interpreted to be capable of input/output levels controlled as disclosed in at least ¶ [0030]).  
However, Taylor1 is not used to disclose:
 . . . wherein 
the first control circuitry sweeps a frequency of the AC power within a first frequency range at first time intervals during at least part of a period during which the AC power is transmitted, . . . 
Russell discloses, in FIGs. 1, 3, & 6-11:
 . . . wherein 
the first control circuitry (disclosed above in Taylor1 as 14; and herein as 42) sweeps a frequency of the AC power (¶ [0026] - ¶ [0027]) within a first frequency range ("as frequency f is swept between fl and f2;"  ¶ [0047], ¶ [0008], ¶ [0045]) at first time intervals during at least part of a period during which the AC power is transmitted (¶ [0045] - ¶ [0048]), . . . 
 . . . the converted DC power to be provided with a load device coupled with the power reception device (¶ [0025],  ¶ [0045] - ¶ [0048],  ¶ [0058]), and . . . 
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the system and method for improved control in wireless power supply systems, disclosed by Taylor1; by incorporating the wireless charging system, disclosed by Russell; in order to provide oscillator circuitry that sweeps signals applied to an output circuit between a first frequency and a second frequency to provide sensitive output measurements (Russell; Abstract).
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the first control circuitry is further configured to determine the target value of the time delay amount based on an input voltage of a rectifying circuit in the power receiver.  
However, Taylor1 further discloses, in FIGs. 1-10:
wherein the first control circuitry is further configured to determine the target value of the time delay amount based on an input voltage of a rectifying circuit in the power receiver (¶ [0004], ¶ [0027], ¶ [0048], ¶ [0051] - ¶ [0053]).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the first control circuitry is configured 
to acquire to information on voltage or current at one or a plurality of predetermined positions in the power transmission device and 
estimate the input voltage of the rectifying circuit in the power receiver based on the information.  
However, Taylor1 further discloses, in FIGs. 1-10:
wherein the first control circuitry is configured 
to acquire to information on voltage or current at one or a plurality of predetermined positions in the power transmission device (¶ [0053]) and 
estimate the input voltage of the rectifying circuit in the power receiver based on the information (¶ [0061]).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the first control circuitry is further configured to 
acquire information on the input voltage via communication with the power receiver from the power receiver and 
determine the input voltage of the rectifying circuit in the power receiver based on the information.  
However, Taylor1 further discloses, in FIGs. 1-10:
wherein the first control circuitry is further configured to 
acquire information on the input voltage via communication with the power receiver from the power receiver (¶ [0053]) and 
determine the input voltage of the rectifying circuit in the power receiver based on the information (¶ [0061]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the first control circuitry is further configured 
to adjust a phase relationship between a first switching signal for the first switching device and a third switching signal for the third switching device and 
adjust a phase relationship between a second switching signal for the second switching device and a fourth switching signal for the fourth switching device signal to control the time delay amount.  
However, Taylor1 further discloses, in FIGs. 1-10:
wherein the first control circuitry is further configured 
to adjust a phase relationship between a first switching signal for the first switching device and a third switching signal for the third switching device (¶ [0037] - ¶ [0039]) and 

As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for wherein the first control circuitry is further configured to adjust periods of the first switching signal, the second switching signal, the third switching signal and the fourth switching signal.  
However, Taylor1 further discloses, in FIGs. 1-10:
wherein the first control circuitry is further configured to adjust periods of the first switching signal, the second switching signal, the third switching signal and the fourth switching signal (¶ [0037] - ¶ [0039]).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the frequencies swept in the first frequency range includes a resonant frequency of the power receiver and other frequencies than the resonant frequency.   
Russell discloses, in FIGs. 1, 3, & 6-11:
wherein the frequencies swept in the first frequency range includes a resonant frequency of the power receiver and other frequencies than the resonant frequency (¶ [0056] - ¶ [0060]).   
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor1 in view of Russell as applied to claims 1 and 6 above, and further in view of U.S. Patent Application Publication No. 2015/0194814 to Taylor et al. (Taylor2).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprising 
a plurality of power transmission resonators including the power transmission resonator, 
wherein each of the plurality of power transmission resonators being configured to transmit the AC power.  
However, Taylor2 discloses, in FIG. 2:
further comprising 
a plurality of power transmission resonators (30, 40) including the power transmission resonator (¶ [0043]), 
wherein each of the plurality of power transmission resonators being configured to transmit the AC power (¶ [0043]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the system and method for improved control in wireless power supply systems, disclosed by Taylor1 and the wireless charging system, disclosed by Russell; by incorporating the system and method for communication in wireless power supply systems, disclosed by Taylor2; in order to provide wireless power supplies adapted to supply power and communicate with one or more remote devices (Taylor2; Abstract).
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
wherein 
the second control circuitry estimates the time delay amount between the first and second arms based on at least one of a voltage and a current at a predetermined position in the power receiver, 

the second control circuitry keeps the input/output voltage conversion ratio of the second DC/DC converter at the determined input/output voltage conversion ratio during the at least part of the period during which the frequency is swept.  
However, Taylor2 further discloses, in FIG. 2:
wherein 
the second control circuitry estimates the time delay amount between the first and second arms based on at least one of a voltage and a current at a predetermined position in the power receiver (disclosed above in Taylor1 at ¶ [0025] - ¶ [0028], ¶ [0041] - ¶ [0042], ¶ [0051] - ¶ [0052]; and herein at ¶ [0043] - ¶ [0045]), 
the second control circuitry determines the input/output voltage conversion ratio of the second DC/DC converter based on the estimated time delay amount (¶ [0045]), and 
the second control circuitry keeps the input/output voltage conversion ratio of the second DC/DC converter at the determined input/output voltage conversion ratio during the at least part of the period during which the frequency is swept (¶ [0045]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the system and method for improved control in wireless power supply systems, disclosed by Taylor1 and the wireless charging system, disclosed by Russell; by incorporating the system and method for communication in wireless power supply systems, disclosed by Taylor2; in order to provide wireless power supplies adapted to supply power and communicate with one or more remote devices (Taylor2; Abstract).
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 6 above, except for 

the second control circuitry receives information on the time delay amount between the first and second arms through communication with the power transmission device, 
the second control circuitry determines the input/output voltage conversion ratio of the second DC/DC converter based on the information, and 
the second control circuitry keeps the input/output voltage conversion ratio of the second DC/DC converter at the determined input/output voltage conversion ratio during the at least part of the period during which the frequency is swept.  
However, Taylor2 discloses, in FIG. 2:
wherein 
the second control circuitry receives information on the time delay amount between the first and second arms through communication with the power transmission device (disclosed above in Taylor1 at ¶ [0025] - ¶ [0028], ¶ [0041] - ¶ [0042], ¶ [0051] - ¶ [0052]; and herein at ¶ [0043] - ¶ [0045]), 
the second control circuitry determines the input/output voltage conversion ratio of the second DC/DC converter based on the information (disclosed above in Taylor1 at ¶ [0025] - ¶ [0028], ¶ [0041] - ¶ [0042], ¶ [0051] - ¶ [0052]; and herein at ¶ [0043] - ¶ [0045]), and 
the second control circuitry keeps the input/output voltage conversion ratio of the second DC/DC converter at the determined input/output voltage conversion ratio during the at least part of the period during which the frequency is swept (¶ [0045]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the system and method for improved control in wireless power supply systems, disclosed by Taylor1 and the wireless charging system, disclosed by Russell; by incorporating the system and method for communication in wireless power supply systems, disclosed by Taylor2; in order to provide wireless power supplies adapted to supply power and communicate with one or more remote devices (Taylor2; Abstract).
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
wherein 
the power transmission device includes a plurality of the power transmission resonators each configured to transmit the AC power, and 
the power receiver includes a plurality of power reception resonators configured to receive the AC power from the power transmission resonators.   
However, Taylor2 discloses, in FIG. 2:
wherein 
the power transmission device includes a plurality of the power transmission resonators (30, 40) each configured to transmit the AC power (¶ [0043]), and 
the power receiver includes a plurality of power reception resonators (60, 66) configured to receive the AC power from the power transmission resonators (¶ [0043]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the system and method for improved control in wireless power supply systems, disclosed by Taylor1 and the wireless charging system, disclosed by Russell; by incorporating the system and method for communication in wireless power supply systems, disclosed by Taylor2; in order to provide wireless power supplies adapted to supply power and communicate with one or more remote devices (Taylor2; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849  
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842